FILED
                            NOT FOR PUBLICATION                                FEB 23 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TILAK RAJ,                                       No. 07-71409

              Petitioner,                        Agency No. A097-515-264

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 17, 2011**
                              San Francisco, California

Before: NOONAN, O’SCANNLAIN, and TROTT, Circuit Judges.

       Mr. Raj petitions this court for review of the IJ and BIA’s adverse credibility

determination and denial of withholding of removal and relief under the

Convention Against Torture. We deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Where, as here, the BIA adopts the IJ’s decision and also adds its own

reasons, both decisions are reviewed. Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th

Cir. 2005). Questions of law are reviewed de novo, but factual findings underlying

the agency’s final order are reviewed for substantial evidence. Id. Reviewing for

substantial evidence means the BIA’s findings must be upheld unless the evidence

compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       Substantial evidence supported the IJ’s adverse credibility finding. Mr. Raj

was evasive, unaware what the ISI was despite referencing it in his application for

relief, and his testimony was inconsistent with his application for relief regarding

police visits to his home in the time since he left India.

       Alternatively, substantial evidence supported the conclusion that Mr. Raj is

ineligible for withholding of removal. The local police were interested in Sukha;

the police left Mr. Raj alone when Sukha was not present. This evidence does not

support Mr. Raj’s contention that he was persecuted on the grounds of an imputed

political belief.

       Substantial evidence also supported the conclusion that Mr. Raj is ineligible

for relief under the Convention Against Torture. Mr. Raj did not carry his burden

of showing that he would more likely than not be tortured upon his return to India.

Furthermore, Mr. Raj did not establish that he would be unable to move to a


                                          -2-
different part of India and live in peace. See Kamalthas v. INS, 251 F.3d 1279,

1282 (9th Cir. 2001).

      DENIED.




                                        -3-